|L E

561 F. Supp. 698 (W.D. N.C. 1983) ("Plaintiff has brought this

diversity action in federal court to enforce . . . [the] North Carolina state court’s judgment that it
obtained against the Defendant[.]").

17 See, e.g., Commissions [mp0rt Export S.A. v. Republic of the Congo, No. ll Civ. 6176, 2012
WL l468486 (S.D.N.Y. April 27, 2012) (transferring venue to D.D.C. in an action seeking

_11_

This does not end the venue analysis, for where, as here, proper venue rests in another
district, a district court may, "if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought." 28 U.S.C. § l406(a). The district courts
"generally favor transfer over dismissal, unless there is evidence that a case was brought in an
improper venue in bad faith or to harass defendants[,]" Government of Eg/pt Procurement
Ofj'ice v. M/V Robert E. Lee, 216 F. Supp. 2d 468, 473 (D.Md. 2002), because "[t]ransfer would
facilitate a more expeditious resolution of the merits of the controversy in a concededly proper
forum and would avoid the costs and delay that would result from dismissal and refiling[.]"
Verosol B. l/. v. Hunter Douglas, Inc., 806 F. Supp. 582, 594 (E.D. Va. 1992).'8 Here, there is no
evidence that the case was brought here in bad faith, nor is there any evidence that Continental
intended any harassment of Argentina. Continental only seeks recognition or confirmation of its
arbitral award. Thus, transfer of venue is proper here as it avoids the unnecessary costs and
delay that would result from dismissal and refiling in the District of Columbia.

IV.

ln summary, Argentina’s motion must be denied in part and granted in part. lt must be
denied insofar as it challenges subject matter and personal jurisdiction. lt must be granted
insofar as it challenges whether venue in this action is proper. In the interest of justice, the case

will be transferred to the proper venue, the United States District Court for the District of

Columbia, pursuant to 28 U.S.C. § l406(a).

 

recognition of an English judgment); Wye 0ak Tech., Inc. v. Republic of Iraq, l:09CV793
(AJT/JFA), 2010 WL 2613323 (E.D. Va. June 29, 2010) (transferring venue to D.D.C. where
plaintiffs failed to establish that a substantial part of the events giving rise to the claim occurred
in the Eastem District of Virginia).

18 See also Charles A. Wright, Arthur R. Miller, & Edward H. Cooper, l4D Fed. Prac. & Proc.

Juris. § 3827 (3d ed.) ("Since the presumption should be in favor of transfer as the normal
procedure, dismissal is only appropriate in unusual circumstances.").

_12_

An'éppropriate'()'rdnr will`iissue.

y v » f ;A.~lez&488 U.S. 428,
439 (l989), the FSIA "provides the sole basis for obtaining jurisdiction over a foreign state in
federal court[.]"? Further, "Congress' decision to deal comprehensively with the subject of
foreign sovereign immunity in the FSIA, and the express provision in [28 U.S.C.] § 1604 that ‘a
foreign state shall be immune from the jurisdiction of the courts of the United States and of the
States except as provided in [28 U.S.C. §§] 1605-1607,"’ precludes any other sources of
jurisdiction over a foreign state. Amerada Hess Shippz`ng Co., 488 U.S. at 43 8. Thus, in actions
against a foreign state, the subject matter jurisdiction analysis begins and ends with the FSIA.
And this analysis begins with 28 U.S.C. § 1330,8 which provides in pertinent part that the

district courts shall have original jurisdiction without regard to amount in
controversy of any nonjury civil action against a foreign state . . . as to any claim

 

7 Continental incorrectly argues that 22 U.S.C. § 1650a(b), read in conjunction with the federal
question jurisdiction statute, 28 U.S.C. § l33l, provides an alternate source of subject matter
jurisdiction. This argument fails because, as noted supra, § l650a is not a grant of jurisdiction,
but merely a mandate that jurisdiction, if it exists, may be exercised solely in the federal courts.
Because Continental incorrectly relied on § 1331 in its pleading, it was granted leave to amend
its pleading orally to add reliance on § 1330.

8 The codification of the FSIA may lead to confusion by parties because in addition to adding
Chapter 97, Jurisdiction Immunities of Foreign States, to Title 28 of the United States Code, the
FSIA also amended Chapter 85, District Courts; Jurisdiction, by adding § 1330. The substantial
separation in the Code between these two parts of the FSIA make it easy for a party researching
bases forjurisdiction over a foreign state to overlook that § 1330 is a part of the FSIA.

_5_

for relief . . . with respect to which the foreign state is not entitled to immunity
either under [the FSIA] or under any applicable international agreement.

'I`hus subject matter jurisdiction exists only if a statutory exception from foreign sovereign
immunity applies because "Sections 1604 and l330(a) work in tandem: § 1604 bars federal and
state courts from exercising jurisdiction when a foreign state is entitled to immunity, and §
l330(a) confers jurisdiction on district courts to hear suits brought by United States citizens and
by aliens when a foreign state is not entitled to immunity." Amerada Hess Shi,z)ping Co. , 488
U.S. at 434. At "the threshold of every action in a district court against a foreign state, therefore,
the court must satisfy itself that one of the exceptions applies - and in doing so it must apply
the detailed federal law standards set forth in the Act." Verlinden B. V. v. Central Bank of
Nigeria, 461 U.S. 480, 493-94 (l983).

Here, there is subject matter jurisdiction as there exists an applicable exception to foreign
sovereign immunity present, namely 28 U.S.C. § l605(a)(6)(B), which provides that a

foreign state shall not be immune from the jurisdiction of courts of the United

States . . . in any case . . . in which the action is brought . . . to confirm an award

made pursuant to such an agreement to arbitrate, if . . . the agreement or award

is . . . governed by a treaty . . . calling for the recognition and enforcement of
arbitral awards.

Nor, as several courts have noted, is there any doubt that ICSID arbitral awards fall within this

immunity exception.9 Indeed, even before Congress enacted § l605(a)(6)(B), courts recognized

 

9 See, e.g., Funnekotter v. Republic of Zimbabwe, No. 09 Civ. 8l68(CM), 2011 WL 666227 at
*2 (S.D.N.Y., Feb. 10, 201 1) ("Here, the immunity exception in Section l605(a)(6)(B) applies
because the Netherlands, Zimbabwe, and the United States are signatories to the Convention on
the Settlement of investment Disputes and Petitioners’ arbitration award was obtained pursuant
to that treaty."); see also, Siag v. Arab Republic of Eg§vpt, No. M-82, 2009 WL l834562
(S.D.N.Y., June 19, 2009) (entering a judgment recognizing an ICSID Convention award against

Egypf)»
_ 6 __

that a foreign state’s entering into the ICSID Convention waived foreign sovereign immunity. '°
Further, the application of § l605(a)(6) to ICSID Convention awards accords with the treatment
of awards under other treaties governing the recognition of arbitral awards."

In sum, subject matter jurisdiction exists over the claim asserted here by Continental
against Argentina by virtue of § 1330 and the exception to foreign sovereign immunity under §
l605(a)(6).

B. Personal Jurisdiction

Next, analysis turns to the question of personal jurisdiction. Argentina incorrectly argues
that personal jurisdiction is lacking because subject matter jurisdiction is lacking. Instead, the
FSIA explicitly provides that personal jurisdiction is proper against a foreign sovereign if subject
matter jurisdiction and proper service of process are present. Thus, § l330(b) provides that
"[p]ersonal jurisdiction over a foreign state shall exist as to every claim . . . over which the
district courts have jurisdiction . . . where service has been made under section 1608 of this

statute." See Shapiro v. Republic of Bolivia, 930 F.2d 1013, 1020 (2d Cir. 1991) ("Under the

 

'° See Liberian E. Timber Corp. v. Government of Republic of Liberia, 650 F. Supp. 73, 76
(S.D.N.Y. 1986) ("Liberia, as a signatory to the Convention, waived its sovereign immunity in
the United States with respect to the enforcement of any arbitration award entered pursuant to the

Convention."); see also Maritime Int ’l Nominees Est. v. Republic of Congo, 693 F.2d l094, 1103
n.l4 (D.C. Cir. 1982) (discussing, without deciding, whether a foreign state’s entering into the
ICSID Convention "waive[d] its immunity from proceedings enforcing ICSID awards").

" The D.C. Circuit, for example, held that "because the [Convention on the Recognition and
Enforcement of Foreign Arbitral Awards of june 10, l958] calls for enforcement of any arbitral
award rendered within the jurisdiction of a signatory country, [§ l605(a)(6)] applies by its terms
to this action." Creighton Ltd. v. Government of State of Qatar, 181 F.3d ll8, 124 (D.C. Cir.
1999); see also S & Davis 1nt’l, Inc. v. T he Republz'c of Yemen, 218 F.3d l292, l302 (l lth Cir.
2000); Cargill Int’I S.A. v. M/T Pavel Dybenko, 991 F.2d l0l2, 1018 (2d Cir. 1993) ("We
agree . . . that the [New York] Convention is exactly the sort of treaty Congress intended to
include in the arbitration exception. If the alleged arbitration agreement exists, it satisfies the
requirements for subject matter jurisdiction under the Convention and FSIA.").

_7_

FSIA . . . personal jurisdiction equals subject matter jurisdiction plus valid service of process.");
Callejo v. Bancomer, S.A., 764 F.2d 1101, 1107 n.5 (5th Cir. l985) ("where subject matter
jurisdiction exists and where service of process is made pursuant to 28 U.S.C. § l608, then
personal jurisdiction exists").'z

Because Argentina has not challenged service of process here, and because there exists
subject matter jurisdiction under the FSIA, it follows that there is also personal jurisdiction over
Argentina under the FSIA.
C. Venue

Finally, analysis turns to the question of venue. Argentina argues that venue is improper
in the Eastem District of Virginia, while Continental makes the novel argument that because
Continental seeks merely recognition or confirmation-but not enforcement of the Award-this
action could be brought in any jurisdiction without regard to 28 U.S.C. § l39l. In other words,
Continental argues that because only recognition or continuation of the Award is sought, these
remedies may be sought in any federal court. At oral argument, Continental conceded that under

its theory this action for recognition or confirmation could have been brought by Continental in a

 

n Argentina correctly refrains from asserting that the exercise of personal jurisdiction here
violates due process. Every circuit court to address the issue has held "that foreign states are not
‘persons’ protected by the Fifth Amendment," and thus foreign states are not subject to the
minimum contacts analysis prior to the exercise of personal jurisdiction. Price v. .S'ocz'alist
People’s Lz'byan Arab Jamahz'riya, 294 F.3d 82, 96 (D.C. Cir. 2002); Frontera Resources

Azerbazjan Corp. v. State Oil C0. of Azerbazjan Republic, 582 F.3d 393, 399 (2d Cir. 2009);

Abelesz v. Mag)ar Nemzetz' Bank, --- F.3d ---, 2012 WL 3590804 (7th Cir. 2012). In Price, the
D.C. Circuit explained that because States are not persons under the Filth Amendment, "absent

some compelling reason to treat foreign sovereigns more favorably than ‘States of the Union,’ it

would make no sense to view foreign states as ‘persons’ under the Due Process Clause." 294

F.3d at 96. Further, the Price court reasoned, "it would be highly incongruous to afford greater

Fifth Amendment rights to foreign nations, who are entirely alien to our constitutional system,
than are afforded to the states, who help make up the very fabric of that system." Id.

_g_

federal court in Fairbanks, Alaska or Hilo, Hawaii, and then Continental could seek enforcement
in a federal district court where venue exists under 28 U.S.C. § l39l(f).

'I`his argument is unpersuasive as there is no warrant for distinguishing between
recognition, or confirmation on the one hand, and enforcement on the other. The implementing
statute for the ICSID Convention recognizes no such distinction and provides only for the
enforcement of ICSID awards. Specifically, the implementing statute, 22 U.S.C. § l650a,
provides that ICSID Convention awards are to be treated as state court judgments. Indeed,
although the Federal Arbitration Act recognizes a distinction between confirmation and
enforcement,'$ § l650a specifically states that the Federal Arbitration Act shall not apply to
ICSID awards. Because § l650a instructs courts to enforce ICSID convention awards in the

same manner as state court judgments, it is instructive to examine the manner in which those

judgments are treated in federal court.

There is no mechanism for the recognition or confirmation by a federal court of a state
court judgment. Unlike state courts that have domestication procedures,"' there is no procedure
in the federal courts for the recognition or confirmation of state court judgments. Although 28
U.S.C. § 1963 provides for the registration of other federal district court judgments, there is no
parallel provision for state court judgments. Indeed, "[n]othing in the language of section 1963

grants authority to a district court to registerjudgments of any courts other than the [federal]

 

13 Chapter Two of the Federal Arbitration Act, the implementing statute for the Convention on
the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, includes a
provision for the confirmation of an award. 9 U.S.C. § 207 ("any party to the arbitration may

apply to any court having jurisdiction under this chapter for an order confirming the award as
against any other party to the arbitration").

'4 See, e.g., Va. Code Ann. § 8.01-465 et seq. (Uniform Enforcement of Foreign judgments Act);
Washington v. Anderson, 236 Va. 316, 319 (Va. 1988) (discussing proceedings to domesticate
sister state judgments).

_9_

district courts or the Court of Intemational Trade." Fox Paz'nting Co. v. N.L.R.B., 16 F.3d l 15,
117 (tsth Cir. 1994).’5 As ana court pat it, “givittg a states judgment fan faith and atedit, that ia,
preclusive effect in any proceeding before the court, is a far cry from making a judgment of a
state court a federal judgment . . . Registration makes the judgment of another court one of the
registering court." W.S Frey Co., 899 F.Supp. at l528. If a district court registers a state court
judgment, "it would be crediting it with more than preclusive effect; it would be transforming it
into a judgment of the United States District Court . . . . By such bootstrapping, the judgment
then could be registered in a federal district wherein the judgment debtor has pr0perty." ]d.

In short, the proper treatment of a state court judgment by a federal court is not
recognition, or registration, but enforcement. lt is axiomatic that "the proper form of action on a
judgment of a sister state is debt or its statutory equivalent,” 50 C.J.S. judgments § 1368 (2012),
because "it is only by an action on such a judgment that it can be enforced in another
jurisdiction, since a judgment, as such, has no extraterritorial force or effect." 50 C.J.S.
judgments § 1364 (201 2). In the federal courts, "a judgment of a state court may be sued on as a
cause of action in a federal court havingjurisdiction." Id.; see also Charles A. Wright, Arthur R.
Miller, & Edward H. Cooper, l8B Fed. Prac. & Proc. Juris. § 4469, at 79 (2d ed.) ("The most
direct consequence of applying the full faith and credit statute is that a federal court must enforce

a state court judgment when an action is brought for that purpose."). 16

 

15 See also Marburj/ Law Group, PLLC v. Carl, 729 F.Supp.Zd 78, 83 (D.D.C. 20l0) (cataloging
cases addressing § 1963); W.S'. Frey Co., Inc. v. Precipitatz'on Associates ofAmer., Inc., 899
F.Supp. l527, 1528 (W.D. Va. 1995) ("the only judgments that can be registered under that
statute are judgments from other courts of the United States"); Martin-Trigona v. Joel P.
Bennett, P.C., 877 F.2d 60, 1989 WL 64126 *2 (Table) (4th Cir. 1989) ("that statute . . . only
addresses the registration of federal judgments in other federal courts").

'6 See, e.g., Depuy v. Depuy, 686 F. Supp. 568, 569 n.l (E.D. Va. 1988) (suit to enforce judgment
of a state court judgment); State of W'is. v. Maryland Nat'I Bank, 734 F.2d l0l5, 1016 (4th Cir.

_]0_